     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 1 of 18 PageID #:1



 1
     BLEICHMAR FONTI & AULD LLP
 2   Lesley E. Weaver (SBN 191305)
     555 12th Street, Suite 1600
 3   Oakland, CA 94607
     Tel.: (415) 445-4003
 4   Fax: (415) 445-4020
     lweaver@bfalaw.com
 5
     DICELLO LEVITT GUTZLER LLC
 6   Amy E. Keller, pro hac vice to be filed
     Ten North Dearborn Street
 7   Sixth Floor
     Chicago, IL 60602
 8   Tel.: (312) 214-7900
     akeller@dicellolevitt.com
 9
     Counsel for Plaintiffs and the Proposed Class
10
     [Additional Counsel Listed on Signature Page]
11

12
                                   UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14

15
      R.S. and J.S., through their guardian,         Case No.: 3:20-cv-3212
16    individually, and on behalf of all others
      similarly situated,                            CLASS ACTION
17
                     Plaintiff,
18
             v.                                      CLASS ACTION COMPLAINT
19
      TikTok Inc., a corporation, and ByteDance,
20    Inc., a corporation,
                                                     DEMAND FOR JURY TRIAL
21                   Defendants.
22

23

24

25

26

27

28
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 2 of 18 PageID #:2



 1          Plaintiffs R.S. and J.S., both minor children, by and through their guardian (“Plaintiffs”),

 2   individually and on behalf of all others similarly situated, bring this class action against TikTok

 3   Inc. (“TikTok”), the successor-in-interest to Musical.ly, Inc., and ByteDance, Inc.

 4   (“ByteDance”) (collectively, “Defendants”), and allege as follows based on investigation of

 5   counsel and information and belief:

 6                                      I. NATURE OF THE CASE

 7          1.      Defendant TikTok maintains and operates a popular social media application

 8   (“TikTok App”) that allows users to view, share, upload, and create short videos. When a user

 9   creates a video through the App, TikTok offers several face filters and stickers that allow a user

10   to impose graphic features onto the user’s face or graphically alter the user’s facial features.

11   TikTok encourages users to use these effects by listing them under titles such as “Beauty,”

12   “Trending,” and “Funny.” TikTok also offers a face tracker lens effect that detects and zooms

13   in on a user’s face.

14          2.      Unknown and undisclosed to the user, when the user accesses the face stickers,

15   filters and tracker lens, Defendants collect, store and use the user’s facial geometry. Indeed,

16   Defendants collect this information before the user even elects to save or share the video.

17   Defendants do not disclose for what purposes this data is being collected for, who has access, or

18   how long this data will be retained.

19          3.      Defendants’ collection of user’s facial geometry violates the Illinois Biometric

20   Information Privacy Act 740 ILCS 14/1 et seq. (“BIPA”), which requires informed consent prior

21   to the collection of biographic information. Defendants’ failure to publicly disclose their written

22   policy regarding the retention of this biometric information also separately violates BIPA.

23          4.      This action seeks an order (i) enjoining Defendants’ from further unauthorized

24   collection, storage, and use of Plaintiffs’ biometric information; (ii) declaring that Defendants’

25   conduct violates the BIPA; (iii) awarding statutory damages to Plaintiffs and Class Members;

26   and (iv) requiring Defendants to clearly and conspicuously disclose its written policy that sets

27   forth its retention and use of Plaintiffs’ and Class Members’ biometric information.

28
                                                      1
                                         CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 3 of 18 PageID #:3



 1

 2                                            II. PARTIES

 3          A.      Plaintiffs

 4          5.      Plaintiff R.S., a minor, is a citizen and resident of Illinois. Plaintiff created her

 5   TikTok account in or around early 2020 and maintains her account to the present day.

 6          6.      Plaintiff J.S., a minor, is a citizen and resident of Illinois. Plaintiff created his

 7   TikTok account in or around early 2020 and maintains his account to the present day.

 8          7.      Plaintiffs have used the TikTok App regularly since creating an account and have

 9   uploaded and posted videos to the App that include images of their faces. Plaintiffs have also

10   used the face stickers, filters, and tracker lens available in the App when creating, saving, and

11   posting videos on the App. Plaintiffs did not know or expect that Defendants collect, store, and

12   use their biometric identifier and biometric information when they used the App. If Plaintiffs

13   had known, Plaintiffs would not have would not have used the App or would have limited their

14   use of the App.

15          8.      Neither Plaintiff, nor their legally-authorized guardian, ever received notice from

16   Defendants (written or otherwise) that Defendants would collect, store, and/or use their

17   biometric identifiers or biometric information. Neither Plaintiff, nor their legally-authorized

18   guardian, ever received notice from Defendants of the specific purpose and length of time that

19   Defendants’ would collect, store, and/or use Plaintiffs’ biometric identifiers or biometric

20   information. Neither Plaintiff, nor their legally-authorized guardian, gave authorization (written

21   or otherwise) for Defendants to collect, store, and/or use Plaintiffs’ biometric identifiers or

22   biometric information.

23          9.      Neither Plaintiff, nor their legally-authorized guardian, are aware of, nor do they

24   recall seeing, a retention schedule setting out the guidelines for Defendants to permanently

25   destroy biometric identifiers or biometric information.

26          10.     Neither Plaintiffs, nor their legally-authorized guardian, recall seeing the Terms

27   of Service, Privacy Policy, or Privacy Policy for Younger Users upon registering for an account

28
                                                      2
                                        CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 4 of 18 PageID #:4



 1   with the App. Plaintiff does not recall receiving any notification from Defendants regarding

 2   changes to these policies.

 3          B.      Defendants

 4          11.     Defendant TikTok, Inc. is a California corporation with its headquarters in

 5   Culver City, California. Defendant TikTok maintains an office in Mountain View, California.

 6   Defendant TikTok is the surviving successor-in-interest to Musical.ly, Inc. (“Musical.ly”).

 7   Musical.ly launched the Musical.ly Application (“Muscial.ly App”) in 2014. In 2018, the

 8   Musical.ly App was rebranded to TikTok.

 9          12.     Defendant ByteDance, Inc. is a Delaware corporation with its headquarters in

10   Palo Alto, California. ByteDance Ltd., a Beijing-based company founded in 2012, is the parent

11   corporation of ByteDance, Inc.

12                                 III. JURISDICTION AND VENUE

13          13.     This Court has jurisdiction under the Class Action Fairness Act, 28 U.S.C.

14   § 1332, because (i) this is a proposed class action in which there are at least 100 Class members,

15   (ii) the parties are minimally diverse, as Plaintiffs and Defendants are domiciled in different

16   states, and (iii) the combined claims of Class members exceed $5,000,000, exclusive of interest,

17   attorneys’ fees, and costs.

18          14.     This Court has personal jurisdiction over Defendants because both Defendants

19   regularly conduct business throughout California, their principal places of business are in

20   California, and Defendant TikTok is incorporated in California.

21          15.     Venue is proper in this District because a substantial part of the events or

22   omissions giving rise to Plaintiffs’ claims occurred here, and Defendants caused harm to Class

23   members residing within this judicial District.

24

25

26

27

28
                                                       3
                                        CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 5 of 18 PageID #:5



 1                            IV. COMMON FACTUAL ALLEGATIONS

 2   A.        Overview of the TikTok App and Its Predecessor Musical.ly.

 3             16.   Musical.ly, Inc. and Musical.ly, a Cayman Island corporation, first created a

 4   social media video platform through a software application in 2014 (the “Musical.ly App”). Like

 5   the current version of the TikTok App, the Musical.ly App allowed users to create and edit short

 6   videos. The app also provided a library of music that the user could apply as background music

 7   to their video, in effect allowing the user to create their very own music video. The Musical.ly

 8   App included several features that scanned the user’s facial geometry. These features included

 9   face stickers and face filters, which would alter the image of the user’s face.

10             17.   While the Musical.ly App was growing in popularity in the U.S., ByteDance Ltd.,

11   the parent corporation to Defendant ByteDance, Inc., created the TikTok App in 2016. The App

12   mirrored the purpose and features of the Musical.ly App, allowing users to create and upload

13   videos.

14             18.   In 2017, ByteDance, Inc., acquired Musical.ly, for $1 billion, and rebranded

15   Musical.ly to TikTok, Inc.

16             19.   On August 2, 2018, TikTok merged the Musical.ly and TikTok Apps. Following

17   its merger, the TikTok App has continued expanding its user base. As of November 2019, the

18   TikTok App has over 26.5 million U.S. users and was the most downloaded application on the

19   Apple app store. 1

20             20.   The App is predominately used by young adults and minors. Indeed, at least two-

21   thirds of U.S. users are teenagers or in their twenties. 2

22

23

24   1
       Ansoor Iqbal, TikTok Revenue and Usage Statistics (2020), Business of Apps (Apr. 24,
25   2020), https://www.businessofapps.com/data/tik-tok-statistics/.
     2
       Greg Roumeliotis, et al., Exclusive: U.S. opens national security investigation into TikTok –
26   sources, Reuters (Nov. 1, 2019), https://www.reuters.com/article/us-tiktok-cfius-
     exclusive/exclusive-u-s-opens-national-security-investigation-into-tiktok-sources-
27
     idUSKBN1XB4IL.
28
                                                        4
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 6 of 18 PageID #:6



 1           21.     TikTok’s popularity with younger users is by design. The TikTok algorithmic

 2   feed launches a never-ending-stream of videos at a user. 3 The algorithm is constantly learning

 3   what content to deliver to its users to keep them engaged. A user receives videos based on those

 4   the user has already watched and interreacted with. 4 Users are encouraged to engage with other

 5   videos by responding in turn.

 6           22.     TikTok’s algorithms allow the App to mine extensive data regarding how its

 7   users react to videos—which, in turn, allows Defendants to understand how people think, feel,

 8   and act, “making [TikTok] an expert on what makes people tick and how to persuade them to

 9   watch, share [,] or like certain content.” 5

10           23.     Users do not understand the type of information the TikTok App gathers on them

11   and, if they did know, would likely not download the App, use it less, or not record videos with

12   their images in them.

13           24.     Given the nature of the App, and the extensive information it gathers on

14   individuals, and predictions concerning individuals’ actions the App can make, U.S lawmakers

15   have labeled TikTok to be a “potential counterintelligence threat we cannot ignore.” 6

16   B.      TikTok’s Improper Collection, Storage, and Use of Users’ Biometric Identifiers and

17   Biometric Information

18           25.     When a user creates a video on the TikTok App, the user can choose to apply

19   effects that will apply a graphic animation onto the face of the user or that will alter the facial

20   features of the user. TikTok categorizes these effects in groups labeled “Beauty,” “Trending,”

21

22

23   3
       John Herrman, TikTok Is Rewriting the World, N.Y. Times (Mar. 10, 2019),
24   https://www.nytimes.com/2019/03/10/style/what-is-tik-tok.html.
     4
       Morgan Sung, A Guide to using TikTok’s algorithm to watch videos you actually like,
25   Mashable (Jan. 13, 2020), https://mashable.com/article/tiktok-algorithm-watch-what-you-
     actually-like/.
26   5
       Shelly Banjo, Take China’s TikTok App Security Threat Seriously, Bloomberg (Oct. 29,
     2019), https://www.bloomberg.com/news/newsletters/2019-10-29/worries-that-tiktok-is-a-
27
     threat-to-national-security-have-merit.
     6
28     Id.

                                                      5
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 7 of 18 PageID #:7



 1   “Funny,” to encourage users to access them. Users also have the option to use a face tracking

 2   lens, that will detect and automatically zoom in on a user’s face.

 3           26.     The Musical.ly App operated similar to the current version of the TikTok App,

 4   and also scanned, collected, and stored a user’s facial geometry when that user applied a facial

 5   graphic feature, such as a sticker or facial filter.

 6           27.     Unbeknownst to the user, when a user engages in these features, TikTok collects,

 7   stores and maintains a copy of the user’s facial geometry as well as biometric information

 8   derived from this copy. TikTok does not disclose to users that this information is being collected

 9   and stored, and it does not disclose how it is maintained.

10           28.     Upon information and belief, TikTok transfers copies of the users’ facial

11   geometry and derivative information to other corporate entities including Defendant ByteDance,

12   Inc.

13           29.     Additionally, web analysts have discovered that TikTok appears to be harvesting

14   biometric data in order to create a search function—allowing users to search TikTok videos

15   based upon the individuals who appear in them. 7

16   C.      Defendants Are Violating the Biometric Information Privacy Act

17           30.     The BIPA was enacted in 2008, to regulate the collection and use of biometrics.

18   The statute recognizes that biometrics “unlike other unique identifiers” cannot be changed when

19   compromised.” 8

20           31.     Under the BIPA, biometric identifiers means “retina or iris scan, fingerprint,

21   voiceprint, or scan of hand or face geometry” and biometric information means “any

22   information, regardless of how it is captured, converted, stored, or shared, based on an

23   individual's biometric identifier used to identify an individual.” 9

24
     7
25     Shubham Agarwal, TikTok’s creepy new feature lets you search for videos based on people’s
     faces, Digital Trends (Sept. 25, 2019), https://www.digitaltrends.com/social-media/tiktok-
26   facial-recognition-video-face-search-feature-china/.
     8
       740 ILCS 14/5(c).
27   9
       Id.
28
                                                            6
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 8 of 18 PageID #:8



 1            32.    At issue in this instant action, are scans of a user’s facial geometry and

 2   information derived from that scan, that meet the clear definition of biometric identifiers or

 3   biometric information.

 4            33.    The statute further provides that: 10

 5            (b) No private entity may collect, capture, purchase, receive through trade,
              or otherwise obtain a person’s or a customer’s biometric identifier or
 6            biometric information unless it first:
                     (1) informs the subject or the subject’s legally authorized
 7
                     representative in writing that a biometric identifier or biometric
 8                   information is being collected or stored;
                     (2) informs the subject or the subject’s legally authorized
 9                   representative in writing of the specific purpose and length of term
                     for which a biometric identifier or biometric information is being
10                   collected, stored, and used; and
11                   (3) receives a written release executed by the subject of the
                     biometric identifier or biometric information or the subject’s legally
12                   authorized representative. . . .

13            34.    In violation of the BIPA, TikTok does not disclose to its users that when they use
14   the facial effects, TikTok scans, collects, and stores their facial geometry. TikTok also does not
15   provide any information about the specific purpose and length for which it will retain biometric
16   information.
17            35.    Further, TikTok does not provide a written schedule outlining its schedule and
18   guidelines for destroying the biometric data as required under BIPA. Under the statute: 11
19            (a) private entity in possession of biometric identifiers or biometric
              information must develop a written retention schedule and guidelines for
20            permanently destroying biometric identifiers and biometric information
21            when the initial purpose for collecting or obtaining such identifiers or
              information has been satisfied or within 3 years of the individual's last
22            interaction with the private entity, whichever occurs first.

23            36.    This retention schedule is not included in TikTok’s terms of service and is not
24   otherwise publicly available for users to access.
25

26
     10
          740 ILCS 14/15.
27   11
          740 ILCA 14/15(a).
28
                                                         7
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 9 of 18 PageID #:9



 1          37.     TikTok’s “Privacy Policy for Younger Users” also fails to adequately disclose

 2   the collection, retention, and use of facial identifying information. 12 At no point during the sign

 3   up process are users even referred to this other privacy policy.

 4          38.     TikTok makes no effort to ensure that its users understand how their biometric

 5   information is used or stored prior to use of the App.

 6   E.     Defendants Have An Established Record of Not Respecting Users’ Privacy

 7          39.     Defendants have repeatedly disregarded users’ privacy by collecting, sharing and

 8   using users’ information without obtaining consent.

 9          40.     In 2019, the Federal Trade Commission (“FTC”) filed a complaint against

10   TikTok over allegations that it violated the Children’s Online Privacy Protection Act

11   (“COPPA”). 15 U.S.C. §§ 6501, et seq. Defendant TikTok settled the claim for $5.7 million—

12   at that time, the largest penalty ever imposed for violations of COPPA.13

13          41.     In November 2019, the United States government announced a national security

14   review of TikTok’s parent, ByteDance Ltd.’s acquisition of the Musical.ly app for $1 billion.14

15   TikTok has been banned by use for the United States Armed Forces, Department of Homeland

16   Security, and the Transportation Security Administration. 15 National legislation is currently

17   being proposed that would ban all federal employees from using the App. 16

18

19   12
        Privacy policy for Younger Users, TikTok (Jan. 2020)
20   https://www.tiktok.com/legal/privacy-policy-for-younger-users?lang=en.
     13
        Lesley Fair, Largest FTC COPPA settlement requires Musical.ly to change its tune, FTC
21   (Feb. 27, 2019), https://www.ftc.gov/news-events/blogs/business-blog/2019/02/largest-ftc-
     coppa-settlement-requires-musically-change-its.
22   14
        Jack Nicas, Mike Isaac, and Ana Swanson, TikTok Said to Be Under National Security
     Review, N.Y. Times (Nov. 1, 2019), https://www.nytimes.com/2019/11/01/technology/tiktok-
23
     national-security-review.html.
     15
24      Mary Meisenzahl, US government agencies are banning TikTok, the social media app teens
     are obsessed with, over cybersecurity fears –here’s the full list, Business Insider (Feb. 25,
25   2020), https://www.businessinsider.com/us-government-agencies-have-banned-tiktok-app-
     2020-2#7-this-week-tsa-became-the-latest-agency-to-specifically-ban-the-app-7.
26   16
        Alexandra S. Levine, Senate bill would ban TikTok on federal employees’ work phones,
     Politico (Mar. 12, 2020), https://www.politico.com/news/2020/03/12/senate-bill-would-ban-
27
     tiktok-on-federal-employees-work-phones-126727.
28
                                                       8
                                         CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 10 of 18 PageID #:10



 1           42.     Just recently, the Dutch privacy watchdog has announced that it will conduct an

 2    investigation of the TikTok App to determine whether the information provided to children

 3    “adequately explains how their personal data is collected, processed and used.” 17

 4           43.     Investigations and bans by regulators exemplify the extreme disregard

 5    Defendants have shown for the privacy and security of its users.

 6                                V. CLASS ACTION ALLEGATIONS

 7           44.     Plaintiffs bring this class action on behalf of themselves and other similarly

 8    situated individuals. Pursuant to Rules 23(a), (b)(1), (b)(2) and (b)(3) of the Federal Rules of

 9    Civil Procedure, Plaintiffs seek to certify a class (the “Nationwide Class”) of:

10                   Any user of the Musical.ly or TikTok Apps, who while residing in
                     Illinois, used face filters, face stickers, or the face tracker lens on an
11                   image or video of that user’s face or whose face appeared in a video
                     uploaded to the Musical.ly or TikTok Apps while the user resided
12
                     in Illinois.
13

14           45.     Excluded from the Class are Defendants, any entity in which any Defendant has

15    a controlling interest, and its legal representatives, officers, directors, employees, assigns and

16    successors. Also excluded from the Class is any judge, justice or judicial officer presiding over

17    this matter and the members of their immediate families and judicial staff.

18           46.     Numerosity and Ascertainability. The number of members in the Class is so

19    numerous that joinder is impracticable. Class members can be ascertained by the objective

20    criteria such as use and geographic information and the precise number of Class members can

21    be determined through discovery, including discovery of Defendants’ business records. At a

22    minimum, the Class is made up of thousands of members.

23           47.     Common Questions of Law and Fact Predominate. There are questions of law

24    and fact common to Plaintiffs and Class members, and those questions predominate over any

25

26
      17
        Stephani Bodoni, TikTok Faces Dutch Privacy Probe Over Children’s Data, Bloomberg
27
      Quint (May 8, 2020), https://www.bloombergquint.com/onweb/tiktok-faces-dutch-privacy-
28    probe-over-safety-of-children-s-data.

                                                        9
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 11 of 18 PageID #:11



 1    questions that may affect any individual Class member. Such common questions of law and fact

 2    include, but are not limited to:

 3                 a. Whether Defendants collected, stored, or otherwise used Plaintiffs and Class

 4                    Members biometric identifiers or biometric information;

 5                 b. Whether Defendants informed Plaintiffs and Class Members of their collection,

 6                    storage, and/or use of the biometric identifiers or biometric information;

 7                 c. Whether Defendants informed Plaintiffs and Class Members of the specific

 8                    purpose and length of term for which their biometric identifier or biometric

 9                    information would be collected, stored, and/or used;

10                 d. Whether Defendants obtained written release (as defined in 740 ILCS 14/10)

11                    from Plaintiffs and Class Members to collect, store, and/or use their biometric

12                    identifiers or biometric information;

13                 e. Whether Defendants made available to the public, Plaintiffs and Class Members,

14                    a written policy establishing a retention schedule and guidelines for permanently

15                    destroying biometric identifier and biometric information;

16                 f. Whether Defendants acted intentionally, recklessly, or negligently in violating

17                    the BIPA;

18                 g. Whether Plaintiffs and Class Members are entitled to statutory damages under

19                    the BIPA;

20    Whether Plaintiffs and Class Members are entitled to declaratory and injunctive relief

21           48.      Typicality. Plaintiffs’ claims are typical of the claims of all members of the Class.

22    Their claims arise from the same practices and conduct that give rise to the claims of all Class

23    members and are based on the same legal theories. Plaintiffs, like all Class members, has had

24    their biometric identifiers or biometric information collected, stored, and/or used by Defendants’

25    without their knowledge and without their informed consent.

26           49.      Adequacy. Plaintiffs will fairly and adequately protect the interests of the Class.

27    They have no interests antagonistic to those of the other Class members and are committed to

28
                                                        10
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 12 of 18 PageID #:12



 1    vigorously prosecuting this case. Plaintiffs have retained counsel experienced in consumer class

 2    actions and complex litigation involving defective automobiles.

 3             50.   Superiority. A class action is superior to other available methods for the fair and

 4    efficient adjudication of this controversy. Given that the relative amount of each Class member’s

 5    is small relative to the expense of litigating those claims, and given Defendants’ financial

 6    resources, no Class member is likely to seek legal redress on an individual basis for the violations

 7    alleged in this complaint. Individual actions would significantly increase the expense to all

 8    parties, burden the court with duplicative litigation, and create a risk of inconsistent or varying

 9    adjudications that would establish incompatible standards of conduct for Defendants. Separate

10    actions by individual Class members would also risk adjudications that would, as a practical

11    matter, be dispositive of the interests of the other members not party to the individual

12    adjudications or would substantially impair or impede their ability to protect their interests. A

13    class action, however, promotes an orderly and expeditious adjudication of the Class claims,

14    presents fewer management difficulties, and ensures comprehensive supervision in a single

15    forum.

16             51.   Defendants acted and refused to act on grounds generally applicable to the Class,

17    thereby making appropriate final injunctive relief with respect to the members of the Class as a

18    whole.

19             52.   All members of the Class are ascertainable by reference to objective criteria.

20    Defendants have, or have access to, address information for Class members which may be used

21    for the purpose of providing notice of the pendency of this class action.

22                                      VI. CAUSES OF ACTION

23                                              COUNT I
                                 VIOLATION OF 740 ILCS 14/1, et seq.
24                            Failure to Obtain Informed, Written Consent
                                  (On Behalf of Plaintiffs and the Class)
25

26             53.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

27

28
                                                       11
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 13 of 18 PageID #:13



 1           54.     The BIPA makes it unlawful for any private entity to “collect, capture, purchase,

 2    receive through trade, or otherwise obtain a person’s or a customer’s biometric identifier or

 3    biometric information unless it first: (1) informs the subject or the subject’s legally authorized

 4    representative in writing that a biometric identifier or biometric information is being collected

 5    or stored; (2) informs the subject or the subject’s legally authorized representative in writing of

 6    the specific purpose and length of term for which a biometric identifier or biometric information

 7    is being collected, stored, and used; and (3) receives a written release executed by the subject of

 8    the biometric identifier or biometric information or the subject’s legally authorized

 9    representative.”

10           55.     Plaintiffs and class members had their biometric identifiers or biometric

11    information captured, collected, stored, and used by Defendants through the TikTok App.

12           56.     TikTok is a California corporation and thus, qualifies as a “private entity” under

13    the BIPA. 740 ILCS 14/10. ByteDance, Inc. is a Delaware corporation, with its principal place

14    of business in California and thus, also qualifies as “private entity” under the BIPA. Id.

15           57.     Defendant did not inform Plaintiffs and Class Members in writing that their

16    biometric identifiers or biometric information would be “collected and stored” as required under

17    740 ILCS 14/15(b)(1).

18           58.     Defendants practice of collecting, storing and using Plaintiffs’ and Class

19    Members’ biometric identifiers or biometric information violated Plaintiffs’ and Class

20    Members’ right to privacy in their biometric identifiers or biometric information under the

21    BIPA, 740 ILC 14/1, et seq.

22           59.     Defendants acted intentionally or recklessly in collecting, storing and using

23    Plaintiffs’ and Class Members’ biometric identifiers or biometric information. As set forth

24    herein, Defendants’ designed the TikTok application to capture and collect biometric

25    information of a user before the user even posts the video. In the alternative, Defendants acted

26    negligently when it collected, stored, and used Plaintiffs’ and Class Members’ biometric

27    identifiers or biometric information without obtaining written consent.

28
                                                       12
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 14 of 18 PageID #:14



 1           60.     TikTok purposefully avoided providing notices or obtaining consent from Class

 2    members in order to ensure that as many users downloaded and used the App as possible.

 3           61.     As a result of Defendants’ intentional and/or reckless violation of BIPA, the

 4    Plaintiffs and Class members already have been injured and will continue to be injured, in an

 5    amount to be proven at trial.

 6           62.     On behalf of themselves and Class Members, Plaintiffs seek: (1) injunctive and

 7    equitable relief as is necessary to protect the interests of Plaintiffs and Class Members by

 8    requiring TikTok to comply with the 740 ILCS 14/15(b) requirements for the collection, storage,

 9    and use of biometric identifiers or biometric information and (2) statutory damages of $5,000

10    per intentional or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) and statutory

11    damages of $1,000 per negligent violation of the BIPA pursuant to 740 ILCS 14/20(1); and (3)

12    reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).

13                                            COUNT II
                                VIOLATION OF 740 ILCS 14/1, et seq.
14             Failure to Institute and Maintain Publicly-Available Retention Schedule
                                 (On Behalf of Plaintiffs and the Class)
15
             63.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
16
             64.     The BIPA makes it unlawful for any private entity to “collect, capture, purchase,
17
      receive through trade, or otherwise obtain a person’s or a customer’s biometric identifier or
18
      biometric information unless it first: (1) informs the subject or the subject’s legally authorized
19
      representative in writing that a biometric identifier or biometric information is being collected
20
      or stored; (2) informs the subject or the subject’s legally authorized representative in writing of
21
      the specific purpose and length of term for which a biometric identifier or biometric information
22
      is being collected, stored, and used; and (3) receives a written release executed by the subject of
23
      the biometric identifier or biometric information or the subject’s legally authorized
24
      representative.”
25
             65.     Plaintiffs and class members had their biometric identifiers or biometric
26
      information captured, collected, stored, and used by Defendants through the TikTok App.
27

28
                                                       13
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 15 of 18 PageID #:15



 1           66.     TikTok is a California corporation and thus, qualifies as a “private entity” under

 2    the BIPA. 740 ILCS 14/10. ByteDance, Inc. is a Delaware corporation, with its principal place

 3    of business in California and thus, also qualifies as “private entity” under the BIPA. Id.

 4           67.     Defendant did not inform Plaintiffs and Class Members in writing that their

 5    biometric identifiers or biometric information would be “collected and stored” as required under

 6    740 ILCS 14/15(b)(1)

 7           68.     Nor did Defendants inform Plaintiffs and Class Members in writing of the

 8    “specific purpose and length of term for which [their] biometric identifier or biometric

 9    information is being collected, stored, and used” as required under 740 ILCS 14/15(b)(2).

10           69.     Defendant also failed to make available to the public, a written policy

11    “establishing a retention schedule and guidelines for permanently destroying biometric

12    identifiers or biometric information” as required under 740 ILCS 14/15(a).

13           70.     Defendants acted intentionally or recklessly in collecting, storing and using

14    Plaintiffs’ and Class Members’ biometric identifiers or biometric information and in not making

15    publicly available a data retention policy. As set forth herein, Defendants’ designed the TikTok

16    application to capture and collect biometric information of a user before the user even posts the

17    video. In the alternative, Defendants acted negligently when it collected, stored, and used

18    Plaintiffs’ and Class Members’ biometric identifiers or biometric information without making

19    publicly available a data retention policy.

20           71.     On behalf of themselves and Class Members, Plaintiffs seek: (1) injunctive and

21    equitable relief as is necessary to protect the interests of Plaintiffs and Class Members by

22    requiring TikTok to make publicly available a policy for the permanent destruction of biometric

23    identifiers or biometric information pursuant to 740 ILCS 14/15(a); (2) statutory damages of

24    $5,000 per intentional or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) and statutory

25    damages of $1,000 per negligent violation of the BIPA pursuant to 740 ILCS 14/20(1); and (3)

26    reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).

27

28
                                                      14
                                          CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 16 of 18 PageID #:16



 1                                            PRAYER FOR RELIEF

 2              WHEREFORE, Plaintiffs, and each Class member, pray for judgment against

 3    Defendants as follows:

 4              A.     That this action and the proposed class be certified and maintained as a class

 5    action, appointing Plaintiffs as representatives of the Class, and appointing the attorneys and law

 6    firms representing Plaintiffs as counsel for the Class;

 7              B.     Enter Judgment against Defendants on Plaintiffs’ and Class Members’ asserted

 8    causes of action;

 9              C.     For statutory damages of $5,000 for each intentional or reckless violation of the

10    BIPA, or in the alternative, for statutory damages of $1,000 for each negligent violation of the

11    BIPA;

12              D.     For equitable, injunctive, and declaratory relief as may be appropriate;

13              E.     For attorneys’ fees and costs as permitted by law;

14              F.     For pre-judgment and post-judgment interest, as prescribed by law; and

15              G.     For such additional legal and equitable relief as this Court may deem just and

16    proper.

17                                         DEMAND FOR JURY TRIAL

18              Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury on

19    all causes of action so triable.

20

21     Dated: May 11, 2020                            BLEICHMAR FONTI & AULD LLP

22                                                    By:    /s/ Lesley E. Weaver
23
                                                      Lesley E. Weaver (SBN 191305)
24                                                    555 12th Street, Suite 1600
25                                                    Oakland, CA 94607
                                                      Telephone: (415) 445-4003
26                                                    Facsimile: (415) 445-4020
                                                      lweaver@bfalaw.com
27

28
                                                       15
                                           CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 17 of 18 PageID #:17



 1                                           DICELLO LEVITT GUTZLER LLC
                                             Amy E. Keller, pro hac vice to be filed
 2                                           Ten North Dearborn Street
                                             Sixth Floor
 3                                           Chicago, IL 60602
 4                                           Telephone: (312) 214-7900
                                             akeller@dicellolevitt.com
 5
                                             Counsel for Plaintiffs and the Putative Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              16
                                    CLASS ACTION COMPLAINT
     Case: 1:20-cv-04728 Document #: 1 Filed: 05/11/20 Page 18 of 18 PageID #:18



 1

 2                 DECLARATION OF LESLEY E. WEAVER FOR CLRA COUNT

 3            I, Lesley E. Weaver, declare and state as follows:

 4            1.      I am over the age of 18 years and counsel for Plaintiffs in this action. I submit

 5    this affidavit as required by California Civil Code § 1780(d).

 6            2.      Venue is proper in this judicial District because Defendants are doing business

 7    in the counties comprising the Northern District of California.

 8            I declare under penalty of perjury under the laws of the United States that the foregoing

 9    is true and correct.

10            Executed this 11th day of May 2020 in San Francisco, California.

11

12

13                                                         /s/ Lesley E. Weaver
                                                           Lesley E. Weaver
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      17
                                         CLASS ACTION COMPLAINT
